Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/26/2021 have been fully considered but they are not persuasive. 
Applicant’s are thanked for their amendments that remove the means plus function language from their claims.
With regard to the art rejections of record Applicant argues that “the Office Action has not established that the combination of Feng and Dover Motion Website teaches or suggests an optical system including an objective lens having ‘a resultant depth of focus of at least 0.075mm’ in combination with the other features in Claim 1 as amended” and further that “Dover Motion Website appears to teach away from the solution recited in the present claims as it is stated in the video that “if you want high resolution, you’re going to need a high numerical aperture.  And one of the consequences of that is a fairly small depth of field”
In response it should be noted that the Feng et al. reference teaches a device capable of being used in the claimed manner.  Specifically with respect to the newly claimed limitations, Feng discloses that the first surface (18) is between said objective lens (32) and the second surface (20) and that the distance between the first and second surfaces is at least 0.075 mm (or 75 microns) wherein Feng discloses a separation of 100 microns, Figure 7.  Applicant is reminded that their claims are not drawn to a method of using their device, only the structure of the device itself.  The present claims are considered process or intended use limitations, which do not further delineate the structure of the claimed apparatus from that of the prior art.  Since these claims are drawn to an apparatus statutory class of invention, it is the structural limitations of the apparatus, as recited in the claims, which are considered in determining the patentability of the apparatus itself. These recited process or intended use 
Applicant next argues more use limitations that they believe the prior art teaches away from.  While it seems like Applicant is arguing an unexpected result for their device, that is presently not being argued.
As a result, the prior art as applied is maintained as being capable of meeting the positively recited structure presently claimed.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-17 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (2009/0272914) in view of Dover Motion website (Microscope calculations: Field of View, Depth of Field, Numerical Aperture, YouTube tutorial Dover motion CTO, Kevin McCathy, DOF-55 product Video dated, August 9, 2019) https://dovermotion.com/applications-capabilities/automated-imaging/microscope-calculations/
With regard to claim 1, Feng et al. teach an optical system (10) comprising: 
A focusing light source (22)(24)(206) or radiation light source (194)
An objective lens (i.e., focusing optics (32))
A detection channel (16) Figure 1 comprising optics ([0051] teaches structure 16 is supported on a translation system (40) which allows for focusing and movement of the support structure) along with various different types of detector (36) and detection optics (34)[0049].

With regard to claims 1, 3-6, Feng et al. does not teach the specific use requirements of using a numerical aperture of less than 0.6 and a working distance of at least 700um and a field of view having an area of at least 1mm2.
With regard to claims 1, 3-6, Dover motion on their website teach the well known ability to change each of these properties and achieve each of these claimed parameters with their D0F-5 optical system, the ability to perform the calculations necessary to use their device and obtain objective focusing as desired is even featured on the site in YouTube video and included herewith.
It would have been obvious for a person of skill in the art at the time the invention was made to have used the Feng et al. system with the guidance and necessary portions of the DOE-5 objective focuser to achieve a numerical aperture of less than 0.6 and a working distance of at least 700um and a field of view having an area of at least 1mm2 as"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With regard to claim 7-17, Feng et al teach a first (18) and second (20) surface [0006] Figures 1-3 [0047][0052][0053][0056][0057][0101], their method of sequencing and using photodetector arrays to detect fluorescence emitting from sample sites on the first and second surfaces.
With regard to claim 9, Feng et al. teach the capability of using diffraction [0057] Claim 4.
With regard to claim 13, Feng et al. teach the capability of including nucleic acid colonies per the various incorporated by reference citations [0038].
They do not teach the particular spacing/sizing requirements for the first and second surfaces "[W]here the general conditions of a claim are disclosed in the prior art however, it is not inventive to In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (2009/0272914) in view of Dover Motion website (Microscope calculations: Field of View, Depth of Field, Numerical Aperture, YouTube tutorial Dover motion CTO, Kevin McCathy, DOF-55 product Video dated, August 9, 2019) https://dovermotion.com/applications-capabilities/automated-imaging/microscope-calculations/ and in further view Sirkis et al. (2017/0341075).
The teachings of the optical system claimed can be found above in light of Feng and Dover Motion.
The combined references do not teach a hydrophilic coating on the support structure.
Sirkis et al. teach various surface functionalization techniques such as being rendered hydrophilic which allows them to function optimally in genomic sequencing techniques [0009] as the surface is capable of forming active bonds with various desired functionalities.
It would have been obvious to a person of skill in the art at the time the invention was made to have used a hydrophilic coating on the surface of Feng et al. in view of Sikris et al. for the expected benefit of making the surface capable of forming active bonds with various desired functionalities and better equipped in genome sequencing. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY ANNE MERKLING whose telephone number is (571)272-6297.  The examiner can normally be reached on Tuesday-Friday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/SALLY A MERKLING/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        8/3/2021